                                 Case 1:19-cv-01740-ABJ Document 1-2 Filed 06/14/19 Page 1 of 6



                                                        IN THE SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                                                                          CIVIL DIVISION


                                 Christine Contee                                  *
                                 3001 Logan Street
                                 Forestville., Maryland 20747                      *

                                        Plaintiff                                  *       Case Number:

                                 vs.                                               *

                                 Washington Metropolitan Area
                                 Transit Authority                                *
                                 600 5 th Street, NW
                                 Washington, DC 20001                             *

                                       Defendant                                  *


                                                                         STATEMENT OF CLAIMS

                                       Comes now the Plaintiff, Christine Contee, by and through his attorneys, Samuel B. Scott

                                 and Christian, Ashin & Brown, P.C., hereby file suit against the Defendant, Washington

                                 Metropolitan Area Transit Authority ( hereinafter known as "WMATA"), and as grounds in support

                                 thereof, the Plaintiff states as follows:


                                          1.    Jurisdiction is vested in this Honorable Court in that the tortious acts all occurred in

                                 the District of Columbia, and the amount in controversy is over FIVE THOUSAND DOLLARS

                                 ($5,000.00).

                                         2.     On or about July 14, 2014, the Plaintiff, Christine Contee, was driving his a motor

                                 vehicle in the District of Columbia when a vehicle operated by an agent/employee of the

                                 Defendant WMATA, negligently failed to maintain control of his vehicle and collided with the

                                 vehicle operated by the Plaintiff, in the absence of any and all contributory negligence by the

                                 Plaintiff, thereby causing the Plaintiff to sustain severe personal injuries.

     C H R ISTI A N , A S H IN

      & BROWN, P.C.
   7305 BALTIMORE AVENUE
           SUITE 305
COLLEGE PARK, MARYLAND 20740




                                                                                                                       EXHIBIT A
                                 Case 1:19-cv-01740-ABJ Document 1-2 Filed 06/14/19 Page 2 of 6



                                         3.     That at all times refer do herein the vehicle that collided with the Plaintiff was

                                 operated by an agent/employee of WMATA and WMATA is responsible for any and all actions of

                                 its agents/employees through the doctrine of "respondeat superior".

                                         4.     That on the date in question, the Defendant was negligent in the operation of his

                                 motor vehicle, in that he failed to pay full time and attention to operating his motor vehicle, failed

                                 to maintain complete control over his motor vehicle, failed to obey the traffic laws and regulations

                                 then and there in full force and effect in the District of Columbia, and otherwise failed to operate

                                 his motor vehicle in a safe and reasonable manner.

                                         5.     As the direct, sole and proximate result of the aforesaid negligence of the

                                 Defendant, the Plaintiff sustained serious personal injuries, including, but not limited to, her neck,

                                 lower back and upper back, as well as lost time from gainful employment, damage to property,

                                 suffered pain, anguish and other significant consequential damages, and continues to suffer such

                                 damages, in the sum of TEN THOUSAND DOLLARS ($10,000.00).


                                       WHEREFORE, the Plaintiff, David Selby Jr, prays that this Honorable Court enter a judgment

                                 against the Defendant, Sandy Washington, in the sum of TEN HUNDRED THOUSAND DOLLARS

                                 ($10,000.00), plus costs of this suit and interest.


                                                                                  Christian, Ashin & Brown, P.C.




                                                                                  7305 Baltimore Avenue, #305
                                                                                  College Park, MD 20740
                                                                                  301-277-9171
                                                                                  samuel@dcmetroinjurylaw.com
     C H R ISTI A N , A S H IN
                                                                                  Counsel for Plaintiff
      & BROWN, P.C.
   7305 BALTIMORE AVENUE
           SUITE 305
COLLEGE PARK. MARYLAND 20740


          C301l 277•917I




                                                                                                                       EXHIBIT A
            Case 1:19-cv-01740-ABJ Document 1-2 Filed 06/14/19 Page 3 of 6


    Superior Court of the District of Columbia
                                   CIVIL DIVISION- CIVrL ACTIONS BRANCH
                                                  INFORMATION SHEET
  Christine Contee                                              Case Number:                                                     _

                          vs                                     Date:                                                           _

 WMATA
                                                                 O    One of the defendants is being sued
                                                                      in their official capacity.
Name: (Please Print)                                                               Relationship to Lawsuit
                          Samuel B. Scott, Esq.
                                                                                        Ix] Attorney for Plaintiff
Firm Name:
                Christian, Ashin, and Brown
                                                                                        o   Self(Pro Se)
Telephone No.:
     301-277-9171
                                 Six digit Unified Bar No.:
                                     198648                                             o   Other:

TYPE OF CASE: D Non-Jury                          D     6 Person Jury                   D   12 Person Jury
Demand:$ 10,000.00                                                        Other:                                             _

PENDING CASE(S) RELATED TO THE ACTION BEING FILED
Case No.:                _    Judge:              _                                     Calendar#:                          _

Case No.:                              _       Judge:                            _      Calendar#:                           _


NA TURE OF SUIT:               (Check One Box Only)

A. CONTRACTS                                            COLLECTION CASES

  D   O I Breach of Contract              D 14 Under $25,000 Pltf. Grants Consent D 16 Under $25,000 Consent Denied
  D   02 Breach of Warranty               D 17 OVER $25,000 Pltf Grants ConsentD 18 OVER $25,000 Consent Denied
  D   06 Negotiable Instrument            D 27 Insurance/Subrogation              D 26 Insurance/Subrogation
  D   07 Personal Property                     Over $25,000 Pltf. Grants Consent      Over $25,000 Consent Denied
  D   13 Employment Discrimination        D 07 lnsurance/Subrogation              D34 lnsurance/Subrogation
  D   15 Special Education Fees                Under $25,000 Pltf. Grants Consent      Under $25,000 Consent Denied
                                          D 28 Motion to Confirm Arbitration
                                               Award (Collection Cases Onlv)
B. PROPERTY TORTS

  D O I Automobile                  D 03 Destruction of Private Property                D 05 Trespass
  D 02 Conversion                   D 04 Property Damage
  D 07 Shoplifting, D.C. Code§ 27-102 (a)


C. PERSONAL TORTS

  D OJ Abuse of Process           D 10 Invasion of Privacy                              D 17 Personal Injury- (Not Automobile,
  D 02 Alienation of Affection    D 11 Libel and Slander                                      Not Malpractice)
  D 03 Assault and Battery        D 12 Malicious Interference                           D 18Wrongful Death (Not Malpractice)
  @04 Automobile- Personal Injury D 13 Malicious Prosecution                            D 19 Wrongful Eviction
  D 05 Deceit (Misrepresentation) D 14 Malpractice Legal                                D 20 Friendly Suit
  D 06 False Accusation           D 15 Malpractice Medical (Including Wrongful Death)   D 21 Asbestos
  D 07 False Arrest               D 16 Negligence- (Not Automobile,                     D 22 Toxic/Mass Torts
  D 08 Fraud                           Not Malpractice)                                 D23Tobacco
                                                                                        r7 24 Lead Paint
                                        SEE REVERSE SIDE AND CHECK HERE                 IF USED



CV-496/June 2015




                                                                                                                     EXHIBIT A
              Case 1:19-cv-01740-ABJ Document 1-2 Filed 06/14/19 Page 4 of 6


                               Informati on Sheet, Continued

C. OTHERS
  D O I Accounting                             D    17 Merit Personnel Act (OEA)
      D 02 Att. Before Judgment                    (D.C. Code Title 1, Chapter 6)
      D 05 Ejectment                           D    18 Product Liability
      D 09 Special Writ/Warrants
           (DC Code§ 11-941)                   D   24 Application to Confirm , Modify,
      D   1 O Traffic Adjudication                  Vacate Arbitration Award (DC Code § 16-440 I)
      D   11 Writ of Replevin                  D   29 Merit Personnel Act (OHR)
      D   12 Enforce Mechanics Lien            D   31 Housing Code Regulations
      D   16 Declaratory Judgment              D   32QuiTam
                                               D   33 Whistleblower




II.
      D 03 Change ofNarne                 D         15 Libel of Information              D   21 Petition for Subpoena
      D 06 Foreign Judgment/Domestic D               19 Enter Admini strative Order as           [Rule 28-1 (b)]
      D 08 Foreign Judgment/International              Judgment [ D.C. Code§             D   22 Release Mechanics Lien
      D 13 Correction ofßirth Certificate              2-1802.03 (h) or 32-151 9 (a)]    D   23 Rule 27(a)(l)
      D 14 Correction of Marriage         D         20 Master Meter (D.C. Code§               (Perpetuate Testimony)
             Certificate                                42-3301, et seq.)                D   24 Petition for Structured Settlement
      D   26 Petition for   Civil Asset Forfeiture (Vehicle)                             D   25 Petition for Liquidation
      D   27 Petition for   Civil Asset Forfeiture (Currency)
      D   28 Petition for   Civil Asset Forfeiture (Other)



D. REAL PROPERTY

      D   09 Real Property-Real Estate              D 08     Quiet Title
      D   12 Specific Performance                   D 25     Liens: Tax I Water Consent Granted
  D       04 Condemnation (Eminent Domain)          D 30     Liens: Tax I Water Consent Denied
  D       I O Mortgage Foreclosure/Judicial Sale D 31        Tax Lien Bid Off Certificate Consent Granted
      D   11 Petition for Civil Asset Forfeiture (RP)




                                                                                           ;        7
                    Attorney's Signature                                                                Date




CV-496/ June2015

                                                                                                                       EXHIBIT A
                    Case 1:19-cv-01740-ABJ Document 1-2 Filed 06/14/19 Page 5 of 6

CHRISTIAN, ASHIN & BROWN, P.C.
Attorneys at Law

7305 Baltimore Avenue• Suite 305 • College Park, Maryland 20740
Tel (301) 277-9171 • Fax (301) 699-1068
www.dcmetroinjurylaw.com
Paul S. Christian                                                                                Daniel G. Bastien
Jeffery G. Ashin                                                                                   Samuel B. Scott
Timothy D. Brown                                                                                 Jason B. Denardo

                                                   May 8, 2019

      Via Certified Mail
      WMATA
      600 5th Street
      Washington, DC 20001

               Re:      Christine Contee VS. Washington Metropolitan Area Transit Authority
                         i

                        Case Number: 050200061822019

      Dear Sir/Madam:

             Enclosed please find the Writ of Summons, Statement of Claims, Information Sheet, 10-
      104 with attachments and Interrogatories to be served upon the Defendant Washington
      Metropolitan Area Transit Authority.

            Please return the completed Writ of Summons to my office along with your invoice. If
     you have any further questions regarding this matter, please do not hesitate to contact my office.




      SBS/cog
      Enclosure




                                                                                            EXHIBIT A
Case 1:19-cv-01740-ABJ Document 1-2 Filed 06/14/19 Page 6 of 6


   SENDER: COMPLETE THIS SECTION                           COMPLETE THIS SECTION ON DELIVERY

   ■  Complete items 1, 2, and 3. Also complete
      item 4 if Restricted Delivery is desired.
   ■  Print your name and address on the reverse
      so that we can return the card to you.
   II Attach this card to the back of the mailpiece,
      or on the front if space permits.
                                                           D. Is delivery address different fr.om item 1?
                                                              If YES, enter delivery address below:
   tSivttAed to:

  raoo 5 ~f\ 8w-uJ I rJ IN
  l>kt,hi1tgÍofl I D C,_,d.6ööl
                                                           3. Seivice Type
                                                              liTCertified Mai~    □ Priority Mail Express~
                                                              O Registered         B" Return Receipt for Merchandise
                                                              O Insured Mail       □ Collect on Delivery
                                                           4. Restricted Delivery? (Extra Fee)               O Yes

  2. Article Number
       (Transfer from seNice /abelj   7008 1300 DODO 3819 3205
  PS Form 3811, July 2013                    Domestic Return Receipt




                                                                                      I
                    ÜNITED STATES POSTAL SERVICE
                                                                                                            First-Class Mail
                                                                                                            Postage & Fees Paid
                                                                        11111                               USPS
                                                                                                            Permit No. G-1 o

                             • Sender: Please print your name, address, and ZIP+4® in this box•

                                Samuel B. Scott, Esq.
                                Christian, Ashin, & Brown, P.C.
                                7305 Baltimore Avenue, #305
                                College Park, Maryland 20740




                                                                                                               EXHIBIT A
